ICJ_155_SovereignRightsCaribbeanSea_NIC_COL_2022-04-21_JUD_01_NA_01_EN.txt.                              DECLARATION OF VICE-PRESIDENT GEVORGIAN

        Disagreement with the Court’s finding that Colombia has infringed upon Nicaragua’s EEZ
rights by issuing fishing permits  Conclusion that related incidents at sea imply an authorization
to fish in Nicaragua’s EEZ is not fully convincing  Doubts over whether there is sufficient evidence
that resolutions by DIMAR and the Archipelago’s Governor constitute fishing permits.


       1. I am not fully convinced by the finding of the Court that, “by authorizing fishing activities
in the Republic of Nicaragua’s exclusive economic zone, the Republic of Colombia has violated the
Republic of Nicaragua’s sovereign rights and jurisdiction in this maritime zone” (paragraph 3 of the
dispositif). The following paragraphs address why I believe Nicaragua has failed to substantiate this
claim.


       2. In my view, Nicaragua did not provide sufficient evidence to prove that Colombia issued
permits to Colombian and foreign-flagged vessels authorizing them to fish in areas appertaining to
Nicaragua’s exclusive economic zone (hereinafter “EEZ”). In particular, I am not convinced by the
majority’s assessment of the available evidence relating to the alleged incidents at sea, which were
relied upon to justify the conclusion in paragraph 3 of the dispositif. The Court has consistently
emphasized in its jurisprudence that it

       “will treat with caution evidentiary materials specially prepared for this case and also
       materials emanating from a single source. It will prefer contemporaneous evidence from
       persons with direct knowledge. It will give particular attention to reliable evidence
       acknowledging facts or conduct unfavourable to the State represented by the person
       making them” 1.

In addition, the Court has consistently held that the value of government reports

       “depends, among other things, on (1) the source of the item of evidence (for instance
       partisan, or neutral), (2) the process by which it has been generated (for instance an
       anonymous press report or the product of a careful court or court-like process), and (3)
       the quality or character of the item (such as statements against interest, and agreed or
       uncontested facts)” 2.


       3. The main evidentiary source for the incidents alleged by Nicaragua are the “Daily Navy
Reports”, as well as a letter from the Nicaraguan Naval Force, all of which seem to have been
prepared specifically for the purpose of the current proceedings and emanate from a single, partisan
source. Accordingly, they can only be awarded limited probative value. Admittedly, some incidents
are also supported by additional audio recordings. However, for a number of such recordings, there
is no way to assess the date and location of their creation, nor are the recordings always clear about
the precise circumstances of the exchange.




       1 See e.g. Armed Activities on the Territory of the Congo (Democratic Republic of the Congo v. Uganda), Judgment

of 9 February 2022, para. 121, quoting Armed Activities on the Territory of the Congo (Democratic Republic of the
Congo v. Uganda), Judgment, I.C.J. Reports 2005, p. 201, para. 60; see also Military and Paramilitary Activities in and
against Nicaragua (Nicaragua v. United States of America), Merits, Judgment, I.C.J. Reports 1986, p. 41, paras. 64-65.
        2 See e.g. Armed Activities on the Territory of the Congo (Democratic Republic of the Congo v. Uganda), Judgment

of 9 February 2022, para. 122; Application of the Convention on the Prevention and Punishment of the Crime of Genocide
(Croatia v. Serbia), Judgment, I.C.J. Reports 2015 (I), p. 76, para. 190.

                                                        -2-

       4. Moreover, even if conclusively proven, I remain unconvinced that said incidents at sea
necessarily lead to the conclusion that Colombia has authorized unlawful fishing activities in
Nicaragua’s EEZ. While Colombian ships did indeed in some instances accompany Colombian and
foreign-flagged vessels engaged in unauthorized fishing in the Luna Verde area, this cannot be
equated with the authorization of such fishing. There can be no requirement for Colombia’s naval
frigates to dissociate themselves from private fishing activities in Nicaragua’s EEZ 3. These incidents
cannot be relied on to remedy, by way of inference, the additional evidentiary defects in relation to
the resolutions issued by the General Maritime Directorate of the Ministry of National Defence of
Colombia (hereinafter “DIMAR”) and the Governor of the Department of the Archipelago of San
Andrés, Providencia and Santa Catalina (hereinafter “Governor of the Archipelago”).


      5. In this regard, I am not certain the relevant resolutions adopted by DIMAR and the Governor
of the Archipelago constitute fishing permits in the first place. In particular, it remains unclear
whether DIMAR is an authority that is competent to issue such permits, as opposed to a body in
charge of merely prescribing technical arrangements. It is the responsibility of Nicaragua, as the
Party alleging the fact, to discharge the burden of proof in line with the principle of onus probandi
incumbit actoris, and demonstrate that these authorities are in fact competent to issue fishing
permits 4. However, Nicaragua has not responded to Colombia’s argument that DIMAR has no such
powers and provided no convincing evidence to the contrary 5.


       6. In addition, even when assuming that DIMAR and the Governor of the Archipelago are
competent authorities, and that said resolution actually constitutes fishing permits, I remain
unconvinced that there is sufficient evidence to conclude that any authorization granted by these
permits extends to areas appertaining to Nicaragua’s EEZ. The only reference to the areas of
Luna Verde or La Esquina appears in the preambular section of two “permits”, and not in their
operative parts. These operative parts define the authorized fishing grounds as “the area of the
Department of San Andrés, Providencia and Santa Catalina” and include no reference to Luna Verde
or La Esquina 6. In its response to Nicaragua’s allegations, Colombia specifically highlighted these
facts. However, Nicaragua again chose not to address this issue in the oral hearings.


        7. In light of these considerations, I have difficulties supporting the conclusion expressed in
paragraph 3 of the dispositif that Colombia has violated Nicaragua’s sovereign rights and jurisdiction
in its exclusive economic zone by authorizing fishing in this maritime zone. For this reason, I also
voted against paragraph 4 of the dispositif, which orders Colombia to cease conduct that was found
to be unlawful in the two preceding paragraphs. However, I disagree with paragraph 4 only in so far
as it relates to paragraph 3. In contrast, I support the finding that Colombia must cease to interfere
with fishing and marine scientific research activities of Nicaraguan-flagged or Nicaraguan-licensed
vessels as expressed in paragraph 4 of the dispositif.


                                                              (Signed)          Kirill GEVORGIAN.


                                                    ___________




      3 Judgment, para. 117.

      4 See Pulp Mills on the River Uruguay (Argentina v. Uruguay), Judgment, I.C.J. Reports 2010 (I), p. 71, para. 162.

      5 CR 2021/15, p. 22 (Bundy).

      6 MN, Ann. 11, p. 175; RN, Ann. 14, p. 313.

